Exhibit SHARE EMPLOYEE INCENTIVE STOCK OPTION PLAN NOTICE OF GRANT OF INCENTIVE STOCK OPTION Unless otherwise defined herein, the terms defined in the Plan shall have the same defined meanings in this Option Agreement. Name of Optionee: SCOTT WEINBRANDT You have been granted an option to purchase Common Stock of the Company, subject to the terms and conditions of the Plan and the Option Agreement, as follows: Date of Grant: February 11, 2009 Vesting Commencement Date: February 11, 2009 Exercise Price per Share: $ 0.50 Total Number of Shares Granted: 5,337,500 Type of Option: Incentive Stock Option Term: Five years Vesting Schedule:This Option may be exercised, in whole or in part, in accordance with the following schedule: Number of Shares (Installment) Date of Earliest Exercise (Vesting) 3,202,500 Date of Grant 1,067,500 December 31, 2009 1,067,500 December 31, 2010 Termination Date: February 10, 2014 This Option may not be exercised after termination of your employment or consulting relationship, or such longer period as may be applicable upon death or disability of Optionee as provided in the Plan. In the event of the Optionee's change in status from Employee to Consultant or Consultant to Employee, this Option Agreement shall remain in effect. In no event shall this Option be exercised later than the Term/Expiration Date as provided above. 1 CLEARVIEW ACQUISITIONS, INC. SHARE EMPLOYEE INCENTIVE STOCK OPTION PLAN INCENTIVE STOCK OPTION OF SCOTT WEINBRANDT This Incentive Stock Option (the “Option”) is granted to the person named above (“Optionee”) by Clearview Acquisitions, Inc. (the “Corporation”) pursuant to the Clearview Acquisitions, Inc. Share Employee Incentive Stock Option Plan attached as Exhibit A (the “Plan”) as of this 11th day of February 2009, the date this Option was granted pursuant to the Plan (the “Date of Grant”).This Option provides you an option to purchase the number of shares of Common Stock of the Corporation at the times and on the terms set forth below.This Option is intended to qualify as an “Incentive
